ORDER
PER CURIAM.
On consideration of the certified order disbarring respondent from the practice of law in the state of North Carolina, this court’s April 3, 2014, order suspending respondent from the practice of law pending further action of the court and directing him to show cause why reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent failed to respond to the court’s order but did file his D.C. Bar R. XI, § 14(g) affidavit, it is
ORDERED that Mark K. Seifert is hereby disbarred from the practice of law *1141in the District of Columbia, nunc pro tunc to April 3, 2014.